CRIMINAL CASE INFORMATION SHEET

 

Pittsburgh v Erie Johnstown

Related to No. Judge

 

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. —__ Narcotics and Other Controlled Substances
la. ____ Narcotics and Other Controlled Substances
(3 or more Defendants)
2. _v__ Fraud and Property Offenses
2a. ___ Fraud and Property Offenses

(3 or more Defendants) ’

 

3 Crimes of Violence

4 Sex Offenses

5. Firearms and Explosives

6 Immigration

7 All Others
Defendant’s name: Ravitej Reddy
Is indictment waived: v Yes No
Pretrial Diversion: Yes ¥ No
Juvenile proceeding: Yes ¥ No
Defendant is: v_ Male Female
Superseding indictment or information Yes vv No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismissed on governments’ motion

After appellate action

Other (explain)

County in which first offense cited
occurred: Allegheny

 

Previous proceedings before
Magistrate Judge:

 

Case No.:

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Date arrested or date continuous U.S.

‘custody began:
Defendant:
Name of Institution:

Custody is on:

Detainer filed:
Date detainer filed:
Total defendants:

Total counts:

Data below applies to defendant No.:

Defendant’s name:

 

is in custody ¥ isnot in custody

 

this charge another charge

another conviction

State Federal

yes ¥ no

 

1

4

1

Ravitej Reddy

 

SUMMARY OF COUNT

 

COUNT U.S. CODE
1-3.  18U.S.C. § 371

4 42 U.S.C. § 1320a-
7b(b)(2)(A)

OFFENSE
Conspiracy to Pay and Receive Kickbacks
Offering and Paying Kickbacks in

Connection with a Federal Health Care
Program

FORFEITURE ALLEGATIONS

I certify that to the best of my knowledge the above entries are true and correct.

pate: [ze farq

 

FELONY

v

v

 

ERIC G. OLSHAN
Assistant U.S. Attorney
IL ID No. 6290382
